Exhibit 10.2

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”), dated as of [                ], is
by and between Edgewater Technology, Inc., a Delaware corporation (the
“Company”), and [                ] (“Indemnitee”).

WHEREAS, [Indemnitee is a director or officer of the Company/the Company expects
Indemnitee to join the Company as a director or officer];

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as directors and
officers the most capable persons is in the best interests of the Company and
that the Company therefore should seek to assure such persons that
indemnification and insurance coverage is available; [and]

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
[continued] service as a director or officer of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company’s
certificate of incorporation or bylaws (collectively, the “Constituent
Documents”) or any change in control or business combination transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of, and the advancement of Expenses (as defined in
Section 1(f) below) to, Indemnitee as set forth in this Agreement and for the
continued coverage of Indemnitee under the Company’s directors’ and officers’
liability insurance policies[./; and]

[WHEREAS, the Company and Indemnitee are currently party to an Indemnity
Agreement and wish to amend and restate such Indemnity Agreement in its entirety
to reflect current practices with respect to indemnification as well as legal
and other developments in connection therewith.]

NOW, THEREFORE, in consideration of the foregoing and Indemnitee’s agreement to
[continue to] provide services to the Company, the parties agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “Beneficial Owner” has the meaning given to the term “beneficial owner” in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

(b) “Change in Control” means the occurrence after the date of this Agreement of
any of the following events:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing more than 50% of the Company’s then
outstanding Voting Securities;



--------------------------------------------------------------------------------

(ii) the consummation of a reorganization, merger or consolidation, unless
immediately following such reorganization, merger or consolidation, all of the
Beneficial Owners of the Voting Securities of the Company immediately prior to
such transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the outstanding Voting Securities of the entity
resulting from such transaction; or

(iii) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

(c) “Claim” means:

(i) any threatened, pending or completed action, suit, proceeding or alternative
dispute resolution mechanism, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; or

(ii) any inquiry, hearing or investigation that Indemnitee determines might lead
to the institution of any such action, suit, proceeding or alternative dispute
resolution mechanism.

(d) “Delaware Court” shall have the meaning ascribed to it in Section 9(e)
below.

(e) “Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.

(f) “Expenses” means any and all expenses, including attorneys’ and experts’
fees, court costs, transcript costs, travel expenses, duplicating, printing and
binding costs, telephone charges, and all other costs and expenses incurred in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, be a witness or participate in,
any Claim. Expenses also shall include (i) Expenses incurred in connection with
any appeal resulting from any Claim, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent, and (ii) for purposes of Section 5 only,
Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement, by
litigation or otherwise. Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.

(g) “Expense Advance” means any payment of Expenses advanced to Indemnitee by
the Company pursuant to Section 4 or Section 5 hereof.

(h) “Indemnifiable Event” means any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to the fact that
Indemnitee is or was a director, officer, employee or agent of the Company or
any

 

-2-



--------------------------------------------------------------------------------

subsidiary of the Company, or is or was serving at the request of the Company as
a director, officer, employee, member, manager, trustee or agent of any other
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise (collectively with the Company, “Enterprise”) or by
reason of an action or inaction by Indemnitee in any such capacity (whether or
not serving in such capacity at the time any Loss is incurred for which
indemnification can be provided under this Agreement).

(i) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently performs, nor in
the past three years has performed, services for either: (i) the Company or
Indemnitee (other than in connection with matters concerning Indemnitee under
this Agreement or of other indemnitees under similar agreements) or (ii) any
other party to the Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

(j) “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, any federal, state, local or foreign taxes imposed as a result of
the actual or deemed receipt of any payments under this Agreement and all other
charges paid or payable in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in, any Claim.

(k) “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity and includes the meaning set
forth in Sections 13(d) and 14(d) of the Exchange Act.

(l) “Standard of Conduct Determination” shall have the meaning ascribed to it in
Section 9(b) below.

(m) “Voting Securities” means any securities of the Company that vote generally
in the election of directors.

2. Services to the Company. Indemnitee agrees to [serve/continue to serve] as a
director or officer of the Company for so long as Indemnitee is duly elected or
appointed or until Indemnitee tenders his or her resignation or is no longer
serving in such capacity. This Agreement shall not be deemed an employment
agreement between the Company (or any of its subsidiaries or Enterprise) and
Indemnitee. Indemnitee specifically acknowledges that his or her employment with
or service to the Company or any of its subsidiaries or Enterprise is at will
and Indemnitee may be discharged at any time for any reason, with or without
cause, except as may be otherwise provided in any written employment agreement
between Indemnitee and the Company (or any of its subsidiaries or Enterprise),
other applicable formal severance policies duly adopted by the Board or, with
respect to service as a director or officer of the Company, by

 

-3-



--------------------------------------------------------------------------------

the Company’s Constituent Documents or Delaware law. This Agreement shall
continue in force after Indemnitee has ceased to serve as a director or officer
of the Company or, at the request of the Company, of any of its subsidiaries or
Enterprise, as provided in Section 12 hereof.

3. Indemnification. Subject to Section 9 and Section 10 of this Agreement, the
Company shall indemnify Indemnitee, to the fullest extent permitted by the laws
of the State of Delaware in effect on the date hereof, or as such laws may from
time to time hereafter be amended to increase the scope of such permitted
indemnification, against any and all Losses if Indemnitee was or is or becomes a
party to or participant in, or is threatened to be made a party to or
participant in, any Claim by reason of or arising in part out of an
Indemnifiable Event, including, without limitation, Claims brought by or in the
right of the Company, Claims brought by third parties, and Claims in which
Indemnitee is solely a witness.

4. Advancement of Expenses. Indemnitee shall have the right to advancement by
the Company, prior to the final disposition of any Claim by final adjudication
to which there are no further rights of appeal, of any and all Expenses actually
and reasonably paid or incurred by Indemnitee in connection with any Claim
arising out of an Indemnifiable Event. Indemnitee’s right to such advancement is
not subject to the satisfaction of any standard of conduct. Without limiting the
generality or effect of the foregoing, within twenty (20) days after any request
by Indemnitee, the Company shall, in accordance with such request, (a) pay such
Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds in an amount
sufficient to pay such Expenses, or (c) reimburse Indemnitee for such Expenses.
In connection with any request for Expense Advances, Indemnitee shall not be
required to provide any documentation or information to the extent that the
provision thereof would undermine or otherwise jeopardize attorney-client
privilege. Execution and delivery to the Company of this Agreement by Indemnitee
constitutes an undertaking by Indemnitee to repay any amounts paid, advanced or
reimbursed by the Company pursuant to this Section 4 in respect of Expenses
relating to, arising out of or resulting from any Claim in respect of which it
shall be determined, pursuant to Section 9, following the final disposition of
such Claim, that Indemnitee is not entitled to indemnification hereunder. No
other form of undertaking shall be required other than the execution of this
Agreement. Indemnitee’s obligation to reimburse the Company for Expense Advances
shall be unsecured and no interest shall be charged thereon.

5. Indemnification for Expenses in Enforcing Rights. To the fullest extent
allowable under applicable law, the Company shall also indemnify against, and,
if requested by Indemnitee, shall advance to Indemnitee subject to and in
accordance with Section 4, any Expenses actually and reasonably paid or incurred
by Indemnitee in connection with any action or proceeding by Indemnitee for
(a) indemnification or reimbursement or advance payment of Expenses by the
Company under any provision of this Agreement, or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Claims relating to Indemnifiable Events, and/or (b) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification or insurance recovery, as the case may be. Indemnitee shall be
required to reimburse the Company in the event that a final judicial
determination is made that such action brought by Indemnitee was frivolous or
not made in good faith.

 

-4-



--------------------------------------------------------------------------------

6. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Losses in
respect of a Claim related to an Indemnifiable Event but not for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

7. Notification and Defense of Claims.

(a) Notification of Claims. Indemnitee shall notify the Company in writing as
soon as practicable of any Claim which could relate to an Indemnifiable Event or
for which Indemnitee could seek Expense Advances, including a brief description
(based upon information then available to Indemnitee) of the nature of, and the
facts underlying, such Claim. If at the time of the receipt of such notice, the
Company has directors’ and officers’ liability insurance in effect under which
coverage for Claims related to Indemnifiable Events is potentially available,
the Company shall give prompt written notice to the applicable insurers in
accordance with the procedures set forth in the applicable policies. The Company
shall provide to Indemnitee a copy of such notice delivered to the applicable
insurers, and copies of all subsequent correspondence between the Company and
such insurers regarding the Claim, in each case substantially concurrently with
the delivery or receipt thereof by the Company.

(b) Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event at its own expense and,
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election to assume the
defense of any such Claim, the Company shall not be liable to Indemnitee under
this Agreement or otherwise for any Expenses subsequently directly incurred by
Indemnitee in connection with Indemnitee’s defense of such Claim other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ its own legal counsel in such Claim, but all
Expenses related to such counsel incurred after notice from the Company of its
assumption of the defense shall be at Indemnitee’s own expense; provided,
however, that if (i) Indemnitee’s employment of its own legal counsel has been
authorized by the Company, (ii) Indemnitee has reasonably determined that there
may be a conflict of interest between Indemnitee and the Company in the defense
of such Claim, (iii) after a Change in Control (or if Indemnitee is no longer a
director or officer of the Company), Indemnitee’s employment of its own counsel
has been approved by the Independent Counsel or (iv) the Company shall not in
fact have employed counsel to assume the defense of such Claim, then Indemnitee
shall be entitled to retain its own separate counsel (but not more than one law
firm plus, if applicable, local counsel in respect of any such Claim) and all
Expenses related to such separate counsel shall be borne by the Company.

8. Procedure upon Application for Indemnification. In order to obtain
indemnification pursuant to this Agreement, Indemnitee shall submit to the
Company a written request therefor, including in such request such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Claim.

 

-5-



--------------------------------------------------------------------------------

Indemnification shall be made insofar as the Company determines Indemnitee is
entitled to indemnification in accordance with Section 9 below.

9. Determination of Right to Indemnification.

(a) Mandatory Indemnification; Indemnification as a Witness.

(i) To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Claim relating to an Indemnifiable Event or any
portion thereof or in defense of any issue or matter therein, including without
limitation dismissal without prejudice, Indemnitee shall be indemnified against
all Losses relating to such Claim in accordance with Section 3 to the fullest
extent allowable by law, and no Standard of Conduct Determination (as defined in
Section 9(b)) shall be required.

(ii) To the extent that Indemnitee’s involvement in a Claim relating to an
Indemnifiable Event is to prepare to serve and serve as a witness, and not as a
party, Indemnitee shall be indemnified against all Losses incurred in connection
therewith to the fullest extent allowable by law and no Standard of Conduct
Determination (as defined in Section 9(b)) shall be required.

(b) Standard of Conduct. To the extent that the provisions of Section 9(a) are
inapplicable to a Claim related to an Indemnifiable Event that shall have been
finally disposed of, any determination of whether Indemnitee has satisfied any
applicable standard of conduct under Delaware law that is a legally required
condition to indemnification of Indemnitee hereunder against Losses relating to
such Claim and any determination that Expense Advances must be repaid to the
Company (a “Standard of Conduct Determination”) shall be made as follows:

(i) if no Change in Control has occurred (other than as provided in
Section 9(b)(iii)), (A) by a majority vote of the Disinterested Directors, even
if less than a quorum of the Board, (B) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors, even
though less than a quorum, or (C) if there are no such Disinterested Directors,
by Independent Counsel in a written opinion addressed to the Board, a copy of
which shall be delivered to Indemnitee;

(ii) if a Change in Control shall have occurred, (A) if Indemnitee so requests
in writing, by a majority vote of the Disinterested Directors, even if less than
a quorum of the Board, or (B) otherwise, by Independent Counsel in a written
opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee; and

(iii) if no Change in Control has occurred and Indemnitee is no longer an
officer or director of the Company (for whatever reason), (A) if Indemnitee so
requests in writing, by a majority vote of the Disinterested Directors, even if
less than a quorum of the Board, or (B) otherwise, by Independent Counsel in a

 

-6-



--------------------------------------------------------------------------------

written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee.

The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within twenty (20) days of such request, any and all Expenses
incurred by Indemnitee in cooperating with the person or persons making such
Standard of Conduct Determination.

(c) Making the Standard of Conduct Determination. The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 9(b) to be made as promptly as practicable. If the person or
persons designated to make the Standard of Conduct Determination under
Section 9(b) shall not have made a determination within thirty (30) days after
the later of (A) receipt by the Company of a written request from Indemnitee for
indemnification pursuant to Section 8 (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, then Indemnitee shall be
deemed to have satisfied the applicable standard of conduct; provided that such
30-day period may be extended for a reasonable time, not to exceed an additional
thirty (30) days, if the person or persons making such determination in good
faith requires such additional time to obtain or evaluate information relating
thereto. Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of any
Claim.

(d) Payment of Indemnification. If, in regard to any Losses:

(i) Indemnitee shall be entitled to indemnification pursuant to Section 9(a);

(ii) no Standard Conduct Determination is legally required as a condition to
indemnification of Indemnitee hereunder; or

(iii) Indemnitee has been determined or deemed pursuant to Section 9(b) or
Section 9(c) to have satisfied the Standard of Conduct Determination,

then the Company shall pay to Indemnitee, within five (5) days after the later
of (A) the Notification Date or (B) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) is satisfied, an amount equal
to such Losses.

(e) Selection of Independent Counsel for Standard of Conduct Determination. If a
Standard of Conduct Determination is to be made by Independent Counsel pursuant
to Section 9(b)(i), the Independent Counsel shall be selected by the Board of
Directors, and the Company shall give written notice to Indemnitee advising him
or her of the identity of the Independent Counsel so selected. If a Standard of
Conduct Determination is to be made by Independent Counsel pursuant to
Section 9(b)(ii) or Section 9(b)(iii), the

 

-7-



--------------------------------------------------------------------------------

Independent Counsel shall be selected by Indemnitee, and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected. In either case, Indemnitee or the Company, as applicable,
may, within five (5) days after receiving written notice of selection from the
other, deliver to the other a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not satisfy the criteria set forth in the
definition of “Independent Counsel” in Section 1(i), and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person or firm so selected shall act as Independent
Counsel. If such written objection is properly and timely made and
substantiated, (i) the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit; and (ii) the non-objecting
party may, at its option, select an alternative Independent Counsel and give
written notice to the other party advising such other party of the identity of
the alternative Independent Counsel so selected, in which case the provisions of
the two immediately preceding sentences, the introductory clause of this
sentence and numbered clause (i) of this sentence shall apply to such subsequent
selection and notice. If applicable, the provisions of clause (ii) of the
immediately preceding sentence shall apply to successive alternative selections.
If no Independent Counsel that is permitted under the foregoing provisions of
this Section 9(e) to make the Standard of Conduct Determination shall have been
selected within twenty (20) days after the Company gives its initial notice
pursuant to the first sentence of this Section 9(e) or Indemnitee gives its
initial notice pursuant to the second sentence of this Section 9(e), as the case
may be, either the Company or Indemnitee may petition the Court of Chancery of
the State of Delaware (“Delaware Court”) to resolve any objection which shall
have been made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or to appoint as Independent Counsel a person to be
selected by the Court or such other person as the Court shall designate, and the
person or firm with respect to whom all objections are so resolved or the person
or firm so appointed will act as Independent Counsel. In all events, the Company
shall pay all of the reasonable fees and expenses of the Independent Counsel
incurred in connection with the Independent Counsel’s determination pursuant to
Section 9(b).

(f) Presumptions and Defenses.

(i) Indemnitee’s Entitlement to Indemnification. In making any Standard of
Conduct Determination, the person or persons making such determination shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification, and the Company shall have the burden of proof to
overcome that presumption and establish that Indemnitee is not so entitled. Any
Standard of Conduct Determination that is adverse to Indemnitee may be
challenged by Indemnitee in the Delaware Court. No determination by the Company
(including by its directors or any Independent Counsel) that Indemnitee has not
satisfied any applicable standard of conduct may be used as a defense to any
legal proceedings brought by Indemnitee to secure indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or

 

-8-



--------------------------------------------------------------------------------

create a presumption that Indemnitee has not met any applicable standard of
conduct.

(ii) Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other Person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to Indemnitee for purposes of determining
the right to indemnity hereunder.

(iii) No Other Presumptions. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or have any particular belief, or that indemnification
hereunder is otherwise not permitted.

(iv) Defense to Indemnification and Burden of Proof. It shall be a defense to
any action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Losses incurred in
defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In connection with any
such action or any related Standard of Conduct Determination, the burden of
proving such a defense or that Indemnitee did not satisfy the applicable
standard of conduct shall be on the Company.

(v) Resolution of Claims. The Company acknowledges that a settlement or other
disposition short of final judgment may be successful on the merits or otherwise
for purposes of Section 9(a)(i) if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Claim relating to
an Indemnifiable Event to which Indemnitee is a party is resolved in any manner
other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with our without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise for purposes of Section

 

-9-



--------------------------------------------------------------------------------

9(a)(i). The Company shall have the burden of proof to overcome this
presumption.

10. Exclusions from Indemnification. Notwithstanding anything in this Agreement
to the contrary, the Company shall not be obligated to:

(a) indemnify or advance funds to Indemnitee for Expenses or Losses with respect
to proceedings initiated by Indemnitee, including any proceedings against the
Company or its directors, officers, employees or other indemnitees and not by
way of defense, except:

(i) proceedings referenced in Section 5 above (unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such proceeding was not made in good faith or was frivolous);

(ii) where the Company has joined in or the Board has consented to the
initiation of such proceedings; or

(iii) indemnification for such proceedings is expressly required to be made by
law.

(b) indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law.

(c) indemnify Indemnitee for the disgorgement of profits arising from the
purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, or any similar successor statute.

(d) indemnify or advance funds to Indemnitee for Indemnitee’s reimbursement to
the Company of any bonus or other incentive-based or equity-based compensation
previously received by Indemnitee or payment of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements under Section 304 of
the Sarbanes-Oxley Act of 2002 in connection with an accounting restatement of
the Company or the payment to the Company of profits arising from the purchase
or sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act).

11. Settlement of Claims. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any threatened or pending
Claim related to an Indemnifiable Event effected without the Company’s prior
written consent, which shall not be unreasonably withheld. The Company shall not
settle any Claim related to an Indemnifiable Event in any manner that would
impose any Losses on Indemnitee without Indemnitee’s prior written consent.

12. Duration. All agreements and obligations of the Company contained herein
shall continue during the period that Indemnitee is a director or officer of the
Company (or is serving at the request of the Company as a director, officer,
employee, member, trustee or agent of another Enterprise) and shall continue
thereafter (i) so long as Indemnitee may be subject to any

 

-10-



--------------------------------------------------------------------------------

possible Claim relating to an Indemnifiable Event (including any rights of
appeal thereto) and (ii) throughout the pendency of any proceeding (including
any rights of appeal thereto) commenced by Indemnitee to enforce or interpret
his or her rights under this Agreement, even if, in either case, he or she may
have ceased to serve in such capacity at the time of any such Claim or
proceeding.

13. Non-Exclusivity. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under the Constituent Documents, the
General Corporation Law of the State of Delaware, any other contract or
otherwise (collectively, “Other Indemnity Provisions”); provided, however, that
(a) to the extent that Indemnitee otherwise would have any greater right to
indemnification under any Other Indemnity Provision, Indemnitee will be deemed
to have such greater right hereunder and (b) to the extent that any change is
made to any Other Indemnity Provision which permits any greater right to
indemnification than that provided under this Agreement as of the date hereof,
Indemnitee will be deemed to have such greater right hereunder.

14. Liability Insurance. For the duration of Indemnitee’s service as a director
or officer of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending Claim relating to an Indemnifiable Event, the Company
shall use commercially reasonable efforts (taking into account the scope and
amount of coverage available relative to the cost thereof) to continue to
maintain in effect policies of directors’ and officers’ liability insurance
providing coverage that is at least substantially comparable in scope and amount
to that provided by the Company’s current policies of directors’ and officers’
liability insurance. In all policies of directors’ and officers’ liability
insurance maintained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
provided to the most favorably insured of the Company’s directors, if Indemnitee
is a director, or of the Company’s officers, if Indemnitee is an officer (and
not a director) by such policy. Upon request, the Company will provide to
Indemnitee copies of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials.

15. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.

16. Subrogation. In the event of payment to Indemnitee under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee. Indemnitee shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

17. Amendments. No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by both of the parties hereto. No waiver
of any of the provisions of this Agreement shall be binding unless in the form
of a writing signed by the party against whom enforcement of the waiver is
sought, and no such waiver shall operate as a waiver

 

-11-



--------------------------------------------------------------------------------

of any other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver. Except as specifically provided herein, no
failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.

18. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of the business and/or assets of the
Company, by written agreement in form and substances satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

19. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any portion thereof) are held
by a court of competent jurisdiction to be invalid, illegal, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law.

20. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand, against receipt, or mailed, by postage prepaid, certified or registered
mail:

(a) if to Indemnitee, to the address set forth on the signature page hereto.

(b) if to the Company, to:

Edgewater Technology, Inc.

200 Harvard Mill Square, Suite 210

Wakefield, MA 01880

Attention: Chief Financial Officer

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

21. Governing Law and Forum. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to its
principles of conflicts of laws. The Company and Indemnitee hereby irrevocably
and unconditionally: (a) agree that any action or proceeding arising out of or
in connection with this Agreement shall be brought only in the Delaware Court
and not in any other state or federal court in the United States, (b) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(c) appoint, to the extent such party is not otherwise subject to service of
process in the State of Delaware, the Company’s registered agent as its agent in
the State of Delaware for acceptance of legal process in connection with any
such action or proceeding against such party with the same legal force and

 

-12-



--------------------------------------------------------------------------------

validity as if served upon such party personally within the State of Delaware
and (d) waive, and agree not to plead or make, any claim that the Delaware Court
lacks venue or that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.

22. Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement.

24. [Prior Indemnity Agreement. This Agreement amends and restates in its
entirety the Indemnity Agreement, dated [            ], between the Company and
Indemnitee.]

[SIGNATURE PAGE FOLLOWS]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EDGEWATER TECHNOLOGY, INC.

By:  

 

Name: Title: INDEMNITEE

 

Name: Address:  

 

 

 

 

-14-



--------------------------------------------------------------------------------

Schedule of Omitted Information

 

Name of Indemnitee

  

Date of Agreement

  

Person Signing on Behalf of

the Company

  

Date of Prior

Indemnity

Agreement (§ 24)

Shirley Singleton

   March 15, 2016    Timothy R. Oakes, Treasurer and Secretary    June 6, 2001

Paul Flynn

   March 15, 2016    Timothy R. Oakes, Treasurer and Secretary    July 21, 2005

Paul Guzzi

   March 15, 2016    Timothy R. Oakes, Treasurer and Secretary    April 1, 2004

Nancy Leaming

   March 15, 2016    Timothy R. Oakes, Treasurer and Secretary    December 1,
2005

Michael R. Loeb

   March 15, 2016    Timothy R. Oakes, Treasurer and Secretary    March 30, 2000

Wayne Wilson

   March 15, 2016    Timothy R. Oakes, Treasurer and Secretary    May 22, 2003

David A. Clancey

   March 15, 2016    Timothy R. Oakes, Treasurer and Secretary    June 6, 2001

Timothy R. Oakes

   March 15, 2016    Shirley Singleton, CEO    July 21, 2008

Robin Ranzal-Knowles

   March 15, 2016    Timothy R. Oakes, Treasurer and Secretary    March 9, 2012

Kristin L. Zaepfel

   March 15, 2016    Timothy R. Oakes, Treasurer and Secretary    June 2, 2004

Stephen R. Bova

   March 24, 2016    Timothy R. Oakes, Treasurer and Secretary    N/A

Timothy Whelan

   March 24, 2016    Timothy R. Oakes, Treasurer and Secretary    N/A

 

-15-